      Case 2:18-cr-00465-SMB Document 100 Filed 07/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                          No. CR-18-00465-PHX-SMB
11                          Plaintiff,
                                                                  ORDER
12            vs.
13   1-Backpage.com, LLC,
     2-Website Technologies, LLC,
14   3-Posting Solutions, LLC,
     4-Amstel River Holdings, LLC,
15   5-Ad Tech BV,
     6-UGC Tech Group CV,
16
                            Defendants.
17
18
           The Court having reviewed the Government’s Unopposed Motion to Continue
19
     Defendants’ Sentencing Hearing (Doc. 99), and good cause appearing,
20
           IT IS ORDERED granting the Government’s Unopposed Motion to Continue
21
     Defendants’ Sentencing Hearing.
22
           IT IS FURTHER ORDERED continuing the Sentencing from July 18, 2019, to
23
     July 17, 2020 at 1:00 p.m.
24
                    Dated this 8th day of July, 2019.
25
26
27
28
